            Case 1:17-cr-00421-RA Document 70 Filed 08/13/20 Page 1 of 1


                                                                USDC-SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                DATE FILED: 8-13-20
 SADDAM MOHAMED RAISHANI
 A/K/A ADAM RAISHANI,

                              Movant,                               20-CV-5936 (RA)

                                                                     17-CR-421 (RA)
                       v.
                                                        ORDER TO ANSWER, 28 U.S.C. § 2255
 UNITED STATES OF AMERICA,

                             Respondent.



RONNIE ABRAMS, United States District Judge:

         It is hereby ORDERED that:

         The Clerk of Court shall electronically notify the Criminal Division of the U.S. Attorney’s

Office for the Southern District of New York that this order has been issue.

         Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the motion. Movant shall have thirty days from the date on which

Movant is served with Respondent’s answer to file a response. Absent further order, the motion

will be considered fully submitted as of that date.

         All further papers filed or submitted for filing must include both the civil habeas docket

number and the criminal docket number, and will be docketed in both cases.

         The Clerk of Court is directed to mail a copy of this order to Movant.

SO ORDERED.

Dated:      August 13, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
